
	
		II
		112th CONGRESS
		2d Session
		S. 2187
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2012
			Mr. Cardin (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To remove the sunset date for amendments to the Small
		  Business Investment Act of 1958, and for other purposes.
	
	
		1.Removal of sunset dates for
			 certain provisions of the Small Business Investment Act of 1958
			(a)Maximum bond
			 amountSection 411(a)(1) of the Small Business Investment Act of
			 1958 (15 U.S.C. 694b(a)(1)) is amended by striking does not
			 exceed and all that follows and inserting does not exceed
			 $5,000,000..
			(b)Denial of
			 liabilitySection 411(e)(2) of the Small Business Investment Act
			 of 1958 (15 U.S.C. 694b(e)(2)) is amended by striking bonds
			 exceeds and all that follows and inserting bonds exceeds
			 $5,000,000,.
			
